COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00527-CR


Amaziah Thompkins                          §    From County Criminal Court No. 1

                                           §    of Tarrant County (1211018)

v.                                         §    October 3, 2013

                                           §    Opinion by Justice Walker

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

appellant’s sentence as 90 days’ confinement rather than 200 days’ confinement.

It is ordered that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Sue Walker